Citation Nr: 9915695	
Decision Date: 06/07/99    Archive Date: 06/15/99

DOCKET NO.  95-05 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for an eye disorder, to 
include chalazion and meibomianitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1990 to 
June 1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1994 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO).  In that decision, the RO denied 
service connection for an eye disorder.  The Board remanded 
this claim in March 1998.  The requested development has been 
accomplished, to the extent possible, and the case has been 
returned to the Board for further appellate review. 

The record reflects that the appellant attempted to appeal 
the evaluations for the service-connected knees and foot.  In 
September 1998, the RO informed the appellant that the appeal 
was not timely filed.  The appellant has not contested that 
decision and the Board does not have jurisdiction of the 
issue. 


FINDINGS OF FACT

1.  Competent evidence of a chronic eye disorder in service 
is not of record.

2.  Competent evidence attributing chalazion or meibomianitis 
to service is not of record.


CONCLUSION OF LAW

The claim for service connection for an eye disorder, to 
include chalazion and meibomianitis, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

It must be noted that the claim for service connection for an 
eye disability had been previously denied in September 1991.  
The appellant did not appeal the denial, and the decision 
became final.  In a December 1994 rating decision, the 
hearing officer determined that the appellant had submitted a 
well-grounded claim for service connection for an eye 
disability and reopened the claim.  The Board agrees with the 
RO's reopening the claim, as at that time of the September 
1991 rating decision, the appellant had not brought forth 
evidence of a current eye disability.  At the time of the 
December 1994 rating decision, the appellant had brought 
forth the diagnoses of chalazion and meibomianitis.  Whether 
the documents constitute a new claim or a reopened claim is 
not relevant-de novo review is required.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1998); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

The appellant has not claimed that her eye disorder arose 
during combat.  Thus, entitlement to application of 
38 U.S.C.A. § 1154(b) is not warranted.

Service medical records reveal that in a September 1986 
report of medical history completed by the appellant, she 
stated "yes" to ever having or having now eye trouble.  The 
appellant reported numerous allergies.  The examiner noted 
that the appellant required refractive correction for close 
reading.  In an April 1989 report of medical history 
completed by the appellant, she stated "yes" to ever having 
or having now eye trouble.  The appellant reported that her 
right eye had been swollen the prior week and the examiner 
noted that the appellant had an extensive allergic history 
and that she may have had an allergy in her eye.  In March 
1991, it was noted that she was taking medication for her 
eye.

In May 1991, the appellant complained of blurry vision.  She 
stated that she would get tearing in her left eye with some 
redness intermittently.  She stated that such had occurred 
since she was deployed to Southwest Asia.  The appellant 
stated that she had occasional blurring, especially with 
strain or prolonged reading/paperwork.  The cornea was clear, 
as was the iris and lenses, bilaterally.  The assessment was 
minor superficial allergy/irritation-"non-specific."

The appellant underwent a VA eye examination in August 1991.  
Her vision was 20/20 in each eye.  External examination was 
within normal limits.  Anterior segment was within normal 
limits, as was the post pole.  The diagnosis was normal 
vision, normal eye examination, and no refractive error.  

In an April 1992 private medical record, Dr. Frank S. Teed 
stated that examination of the appellant's eyes revealed two 
5 millimeter nodules on the right upper lid.  The 
conjunctiva, cornea, and anterior chamber were normal.  The 
fundus revealed a normal retina.  The diagnosis was 
chalazion.  In a separate April 1992 private medical record, 
the appellant reported blurred vision.  No diagnosis was 
entered.  In October 1992, the appellant reported that the 
chalazions had gone away for four months and that they had 
come back.  Dr. Teed entered an impression of chalazion.  In 
an April 1993 private medical record, the appellant reported 
that the knot on the right upper lid would come and go and 
that the one there now had been there for three weeks.  She 
reported that her eyes had been red for the last two months.  
No diagnosis was entered.  

In a September 1993 VA outpatient treatment report, the 
appellant complained of red eye all the time since she had 
been in Saudi.  She reported that she got bumps on her 
eyelid.  The VA examiner noted that on the right upper eyelid 
there was a small cystic mass.  The diagnostic impression was 
cyst on the right eyelid.  In January 1994, the appellant 
reported chronic eye symptoms since being in Saudi.  The VA 
examiner noted that the appellant had undergone two 
examinations which were within normal limits.  The VA 
examiner entered a diagnosis of meibomitis by history.  

In April 1994, the appellant complained of dry eyes with 
little bumps.  Her vision was 20/20 in each eye.  The VA 
examiner noted that the appellant had inspissated meibomian 
glands in both eyes.  She had poor tear films with the right 
eye greater than the left.  Conjunctiva was clear.  The 
anterior chamber was deep and quiet, and the iris was within 
normal limits.  A Shirmer test was conducted.  The impression 
was meibomitis and seasonal allergy.  That same month, she 
was seen again.  The VA examiner noted that the appellant had 
conjunctival redness.  The appellant reported mild irritation 
since she had come back from Desert Storm.  The conjunctiva 
was slightly red bilaterally.  There was no exudate or 
lesions noted bilaterally.  The lids were grossly within 
normal limits bilaterally.  Examination of the fundi revealed 
some silver wire bilaterally and tortuous vessels.  Both eyes 
were grossly within normal limits.  The diagnostic impression 
was mild allergic conjunctivitis.

In May 1994, Dr. Teed noted that the appellant complained of 
still having bumps on her eyes.  The impression was 
meibomianitis.  In November 1994, Dr. Teed entered a 
diagnosis of meibomianitis.

The appellant had an RO hearing in July 1994.  She stated 
that she was being followed for her eye problems since 1991.  
She stated that while she was in Saudi Arabia, she began to 
have problems with her eyes.  She stated that they were red, 
inflamed, itching, burning, and that she would get occasional 
bumps on her upper and lower lids.  She stated that she saw 
an optometrist and was recommended to go to an 
ophthalmologist and that the ophthalmologist prescribed her 
medication.  The appellant stated that she has continued to 
have the same problems with her eyes ever since.  She stated 
that a VA examiner told her that her that she had 
meibomianitis and that she had been diagnosed with such about 
three months prior.  The appellant stated that she had been 
exposed to the smoke from the oil fires in the Persian Gulf.

The appellant underwent a VA examination in September 1994.  
Her vision in her right eye was 20/15 uncorrected and 20/15-2 
corrected.  Her vision in her left eye was 20/20 uncorrected 
and 20/15-2 corrected.  External examination was within 
normal limits.  The diagnosis was normal examination and no 
pterygium.  In an October 1994 VA outpatient treatment 
report, a diagnosis of meibomianitis was entered.  In 
February 1995, the appellant complained of red eyes and that 
it felt like she had something in her eyes.  Examination of 
the eyes was clear.  A diagnosis as to her eyes was not 
entered.  In February 1996, it was noted that the appellant 
needed reading glasses.  In a May 1996 private medical 
record, a diagnosis of meibomian gland cyst was entered.

The appellant had a Board hearing in May 1997.  The appellant 
stated that she had been exposed to the burning oil wells.  
She stated that her unit participated in combat, but that 
she, herself, did not.  She stated that while she was there 
in the Persian Gulf, her eyes were red and felt as though she 
had sand in them and that bumps later began to form on her 
eyelids.  The appellant stated that she had no problems 
before service.  She stated that she used eye drops to help 
with her dry eyes.  She noted that her eyes did not have 
problems everyday, but that she would get symptoms about 
every three months or so.

In February 1999, the Board solicited an opinion from a VA 
physician.  The Board asked the following questions:

1.  Does the appellant have chalazion?

2.  Does the appellant have 
meibomianitis?

3.  Please read the appellant's 
application for benefits, which she 
submitted immediately following her 
service in 1991.  Are her complaints as 
to her eyes consistent with a diagnosis 
of chalazion?  Are her complaints as to 
her eyes consistent with a diagnosis of 
meibomianitis?

It must be noted that in her application for benefits that 
the appellant submitted in July 1991, she stated that in 
March 1991, she began having trouble with her eyes.  
Specifically, she stated that her eyes would water constantly 
and that her eye would hurt and that sometimes she would get 
double vision and blurred vision.

The VA physician replied in February 1999.  She stated that 
an October 1992 ocular examination revealed a chalazion on 
the right upper lid and that she found no other record of a 
chalazion.  She stated that there was no way of knowing 
whether the appellant currently had a chalazion.  The VA 
physician stated that an October 1994 ocular examination 
documented findings consistent with meibomianitis, and that 
there was no other examination in the record which showed 
findings consistent with meibomianitis.  She added that there 
was no way of knowing whether the appellant currently had 
meibomianitis.

As to the third question, the VA physician noted that the 
appellant reported pain and blurred and double vision.  She 
stated that such symptoms rarely are associated with having a 
chalazion or meibomianitis.  The VA physician noted that the 
appellant complained of her eyes watering.  She stated that 
such complaint can be associated with meibomianitis if the 
tear film is inadequate; however, she noted that the 
appellant had had a Shirmer test done which showed normal 
tear production.  The VA physician stated that chalazion and 
meibomianitis are not associated with any long-term visual 
disabilities and that neither conditions are known to be 
caused by any environmental exposure.  She stated that it was 
the inherent genetic composition of glands in the lids and 
conjunctiva which predisposes an individual to these 
conditions.

The Board has determined that the appellant's claim for 
service connection for an eye disability, to include a 
chalazion and meibomianitis, is not well grounded.  The 
appellant is competent to report that her eyes would water, 
that they hurt, that she would get double and blurred vision, 
and that she would get bumps on her eyes.  See Savage, 
10 Vet. App. at 493-98.  The appellant is also competent to 
report that she has had problems with her eyes since service.  
Id.  However, the appellant is not competent as a lay person 
to provide a medical opinion relating her current diagnoses 
of chalazion and/or meibomianitis to her eye complaints in 
service.  Id.  

Here, the appellant has not brought forth competent medical 
evidence of a nexus between her eye complaints in service and 
the diagnoses of chalazion and meibomianitis, and the claim 
is not well grounded.  See Epps v. Gober, 126 F.3d 1464, 
1468-69 (Fed.Cir. 1997); Slater v. Brown, 9 Vet. App. 240, 
243 (1996) (medical evidence is needed to provide causal 
nexus between veteran's inservice injury and arthritis of the 
cervical spine).  In fact, there is evidence to the contrary.  
In the VHA opinion, the VA physician stated that the 
appellant's complaints in her July 1991 application for 
benefits, were not consistent with a diagnosis of chalazion 
or meibomianitis.  The VA physician noted that the appellant 
had complained of watering eyes and that such complaint could 
be associated with meibomianitis, but stated that the 
appellant's tear production had been tested in April 1994 and 
that it had been determined to be normal.  Additionally, the 
VA physician noted that neither chalazion nor meibomianitis 
are known to be caused by environmental exposure.

In August 1991, within one month following the appellant's 
discharge from service, she underwent a VA eye examination, 
which revealed a normal eye examination and normal vision.  
The first diagnosis of a chalazion was in April 1992.  The 
first diagnosis of meibomianitis was in January 1994.  No 
medical professional has related the diagnoses of chalazion 
or meibomianitis to the appellant's service.  The only nexus 
evidence between the current diagnoses of chalazion and 
meibomianitis are the appellant's statements and testimony 
that the diagnoses are related to her service in the Persian 
Gulf.  However, the appellant is not competent to make such 
an allegation, as she does not have the requisite knowledge 
of medical principles that would permit him to render an 
opinion regarding matters involving medical diagnoses or 
medical etiology.  See Espiritu, 4 Vet. App. at 494; see also 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995) (en banc) 
("[w]here the determinative issue involves either medical 
etiology or a medical diagnosis, competent medical evidence 
is ordinarily required to fulfill the well-grounded claim 
requirement of section 5107(a)").  The appellant's own, 
unsupported opinion does not give rise to a well-grounded 
claim for service connection.

The Board is aware of the diagnosis of allergic 
conjunctivitis in an April 1994 VA outpatient treatment 
report; however, such has not been found to be chronic.  
38 C.F.R. § 3.380 (1998).

The Board must note that the appellant is capable of 
reporting that she had trouble with her eyes during service 
and that she was exposed to sand and environmental factors.  
However, there are other factors that must be considered by 
the Board.  These factors include the exact nature of the 
current diagnoses, and whether such diagnoses have a 
relationship to service.  Merely having some sort of eye 
problem in service and having a current eye problem does not 
warrant a grant of service connection.  Rather, it must be 
established that there is a relationship between the 
problems.  In this case, the appellant is not capable of 
establishing that her complaints in service resulted in the 
post service diagnoses.  In regard to the chalazion and 
meibomianitis, there is no competent evidence of a nexus 
between the diagnosis and the appellant's service.  In regard 
to the allergic manifestations, the record tends to establish 
that there are periods without manifestations.  This falls in 
line with 38 C.F.R. § 3.380; there are acute manifestations 
that subside on the absence or removal of the allergen.

The Board has specifically considered the appellant's 
testimony.  It is not clear that she testified that there 
were bumps on her eyes during service.  If she did, her 
testimony would be found to be not credible.  Bumps of the 
eyes were not documented in the service records, even though 
the eyes were examined.  Additionally, in the appellant's 
original claim for service connection, filed in July 1991, 
she did not report bumps on her eyes.  The August 1991 VA 
examination disclosed that the head, face and eyes were 
normal.  More importantly, when seen in April 1992, she 
reported a one and one-half week history of bumps on her 
eyelids rather than a history relating such to service.

Although the VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claim when it 
is determined to be not well grounded, it may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends on the particular facts of the case and 
the extent to which the Secretary has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  Here, VA 
fulfilled its obligation under section 5103(a) by issuing a 
statement of the case in December 1994 and a supplemental 
statement of the case in June 1998.  Additionally, at the 
July 1994 RO hearing, the appellant's representative stated 
that the appellant had been "thoroughly briefed on the 
requirements for submitting a well-grounded claim."  In this 
respect, the Board is satisfied that the obligation imposed 
by section 5103(a) has been satisfied.  See Franzen v. Brown, 
9 Vet. App. 235 (1996) (VA's obligation under sec. 5103(a) to 
assist claimant in filing his claim pertains to relevant 
evidence which may exist or could be obtained).  See also 
Epps v. Brown, 9 Vet. App. 341 (1996) (sec. 5103(a) duty 
attaches only where there is an incomplete application which 
references other known and existing evidence that pertains to 
the claim under consideration); Wood v. Derwinski, 1 Vet. 
App. 190 (1991) (VA's duty is just what it states, a duty to 
assist, not a duty to prove a claim.

Although the RO did not specifically state that it denied the 
appellant's claim for service connection for an eye 
disability because it was not well grounded, the Board 
concludes that this was harmless.  See Edenfield v. Brown, 8 
Vet. App. 384, 390 (1995) (en banc) (disallowance of a claim 
as not well grounded amounts to a disallowance of the claim 
on the merits based on insufficiency of evidence).

The Board acknowledges that it has decided the issues on 
appeal on a different legal basis than the RO did.  When the 
Board, in a decision, addresses a question that has not been 
addressed by the RO, it must be considered whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
However, the Board concludes that the appellant has not been 
prejudiced by this decision.  It has considered the same law 
and regulations and merely concludes that the appellant did 
not meet the initial threshold evidentiary requirements of a 
well-grounded claim under the standards set forth in Caluza, 
supra.  The result is the same.


ORDER

Service connection for an eye disorder, to include chalazion 
and meibomianitis, is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

